Citation Nr: 1751299	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for residuals of herniated nucleus pulposus, L4-5 and S-1, with multilevel degenerative joint disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to September 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction of the appeal was subsequently transferred to Phoenix, Arizona. The August 2009 rating decision granted an increased rating of 40 percent for the service connected residuals of herniated nucleus pulposus, L4-5 and S-1, with multilevel degenerative joint disease effective April 3, 2009. 

In his substantive appeal, the appellant requested a formal hearing. He withdrew his hearing request in writing via March 2017 correspondence to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issue on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. 

The Board notes that the Veteran was afforded VA examination for an increased rating claim for his service-connected residuals of herniated nucleus pulposus, L4-5 and S-1 with multilevel degenerative joint disease in August 2009. However, the Veteran and his representative contend that the examination was inadequate for numerous reasons, including the examiner's failure to discuss the Veteran's reports of neurological symptoms in his lower extremities. The Board agrees that the provided examination does not include all necessary findings for an adequate determination. The United States Court of Appeals for Veterans Claims has held that an adequate examination of the back should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and, if possible, with the range of motion of the opposite undamaged joint, and address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary. See Correia v. McDonald, 28 Vet. App. 158 (2016). Such information is missing from the August 2009 VA examination report. Further, as noted in the Veteran's August 2010 notice of disagreement, the August 2009 VA examiner did not provide opinions regarding the Veteran's complaints of neurological symptoms in his lower extremities, nor did the examiner adequately discuss the Veteran's reported flare-ups of back pain. See Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). Here, the Board finds the Veteran must be afforded an additional VA examination for his service connected residuals of herniated nucleus pulposus, L4-5 and S-1, with multilevel degenerative joint disease. Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for worsening of his service connected residuals of herniated nucleus pulposus, L4-5 and S-1 with multilevel degenerative joint disease. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. 

The examiner should opine as to the current nature and extent of the Veteran's lumbar spine disability. In rendering this opinion, the examiner must address each of the following:

* The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, and must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary. 

* The examiner must summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record. An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions. The examiner must specifically test for and discuss the Veteran's complaints of worsening of his connected residuals of herniated nucleus pulposus, L4-5 and S-1 with multilevel degenerative joint disease.

* The examiner must discuss whether the Veteran has ankylosis of the thoracolumbar spine and, if so, whether it is favorable or unfavorable. 

* The examiner must document the number of weeks, if any, during the past 12 months that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

* The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed neurological disorder found to be present is due to or a result of the Veteran's service-connected residuals of herniated nucleus pulposus, L4-5 and S-1, with multilevel degenerative joint disease. If it is determined that he does have a neurological disability related to his lumbar spine disorder, the examiner must identify the nerve(s) involved. For each such nerve, the examiner must determine whether the disability is mild, moderate, or severe in degree.

A notice letter of the scheduled place, date, and time for the VA examination must be sent to the Veteran, to his fiduciary, and to his accredited representative and a copy of this letter must be associated with the Veteran's claims file.

3. Then readjudicate the claims in light of this and all other additional evidence. If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




